IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 15, 2009
                                No. 08-40835
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DANNIE INGRAM

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                              No. 6:01-CR-31-4


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Dannie Ingram pleaded guilty in 2001 pursuant to a written plea
agreement to one count of possession with intent to distribute and distribution
of cocaine base (crack cocaine) in violation of 21 U.S.C. § 841(a)(1), and he was
sentenced to a 198-month term of imprisonment. He appeals the district court’s




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-40835

denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of sentence. We
review the denial of a § 3582 motion for abuse of discretion.1
      Ingram’s argument that the district court should be able to exercise Booker
discretion to resentence him rests on the false premise that § 3582 applies to his
situation at all. “Section 3582(c)(2) permits a district court to reduce a term of
imprisonment when it is based upon a sentencing range that has subsequently
been lowered by an amendment to the Guidelines, if such a reduction is
consistent with the policy statements issued by the Sentencing Commission.”2
This statute clearly is inapplicable to Ingram, whose sentencing range has not
subsequently been lowered by Guidelines amendment. Amendment 706 reduced
the base offense levels set forth in U.S.S.G. § 2D1.1(c) applicable to most crack
cocaine offenses.3 But a reduction in Ingram’s base offense level under § 2D1.1
pursuant to Amendment 706 would not affect his guidelines range because the
range was calculated under § 4B1.1, the career offender guideline. Because
Ingram’s guidelines range was not derived from the quantity of crack cocaine
involved in the offense, he was not sentenced based on a sentencing range that
was subsequently lowered by the Sentencing Commission.4
      The district court did not abuse its discretion in denying Ingram’s motion
for a reduction of sentence. Its judgment is AFFIRMED, the Government’s
motion for summary affirmance is GRANTED, and the Government’s motion for
an extension of time is DENIED as moot.


      1
          U.S. v. Boe, 117 F.3d 830, 831 (5th Cir. 1997).
      2
          U.S. v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997) (emphasis
added).
      3
          See U.S. v. Burns, 526 F.3d 852, 861 (5th Cir. 2008).
      4
          See § 3582(c)(2).